* Head-notes by CLARK, J.
There is no statement of case on appeal, no assignment of error, and, upon a careful inspection of the record, no error appears. *Page 499 
The bill of indictment is substantially in the form authorized by chapter 58, Acts of 1887, albeit it contains some expressions not required by it, and which are mere surplusage. The validity of that act, and the sufficiency of an indictment drawn in accordance with it, were sustained by this Court in S. v. Moore, 104 N.C. 743. We cite that case and affirm it as to this point.
No error.
Cited: S. v. Arnold, 107 N.C. 864; S. v. Williams, 117 N.C. 754; S.v. Southerland, 178 N.C. 678.
(646)